DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 02/16/2022 in response to the Non-Final Rejection mailed on 08/17/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 11-12 are cancelled.
4.	Claims 1-6 and 10 are pending.
5.	Claim 10 stands withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks and declaration filed on 02/16/2022 in response to the Non-Final Rejection mailed on 08/17/2021 have been fully considered and are deemed not persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.

9.	With respect to claim 1, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17]. 
	With respect to claim 3, Callewaert et al. teach a higher eukaryotic cell wherein the eukaryotic cell is deficient in N-acetylglucosaminyl transferase I activity [see p. 16, lines 4-10].	
	However, Callewaert et al. does not teach the higher eukaryotic cell of claim 1 comprising an exogenous nucleic acid sequence encoding a mutant UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase which is insensitive to CMP-Ne5Ac feedback inhibition and wherein the Fc containing molecules produced by the cell have at least a 30% 
	Ryll teach eukaryotic cells transformed with exogenous nucleic acids encoding proteins involved in the glycosylation of protein, particularly glycoproteins having enhanced sialylation [see Abstract].  Ryll teach introducing into the cell a nucleic acid encoding a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase that has reduced product feedback inhibition for CMP-sialic acid (CMP-Neu5Ac), which results in increased precursor sialic acid pools for production of desired sialylation of glycoproteins in a eukaryotic cell, which in turns improves the overall serum half-life of the glycoprotein [see p. 2 bridging to p. 3].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al. and Ryll to include a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase in the higher eukaryotic cell of Callewaert et al. because Callewaert et al. teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, without having an altered binding affinity for their respective antigen.  Ryll teach the addition of a nucleic acid encoding a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase that has reduced product feedback inhibition for CMP-sialic acid (CMP-Neu5Ac), which results in increased precursor sialic acid pools for production of desired sialylation of glycoproteins in a eukaryotic cell, which in turns improves the overall serum half-life of the glycoprotein. One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Calleweart et al. and Ryll because Ryll prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although the combination of Calleweart et al. and Ryll do not explicitly teach wherein the Fc containing molecules produced by the cell have at least a 30% increase in sialyl-LacNAc N-glycans as compared to otherwise identical cells lacking the second nucleic acid, Calleweart et al. teach production of sialylated Fc containing molecules using HEK293 cells [see p. 4 top].  To this end, it is the examiner’s position that this feature would be a latent property that flows from the teachings of the prior art.  MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").”  In the instant case, the combination of Calleweart et al. and Ryll teach the claimed eukaryotic cell and also teach the use of HEK293, of which this result is achieved.  Therefore, the claimed feature of at least a 30% increase in sialyl-LacNAc glycans would be a latent property that flows naturally from the teachings of the prior art.
10.	The rejection of claims 2, 4, and 5 under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of WO 2017/005925 A1; cited on IDS filed on 12/29/2017), hereinafter Callewaert2 is maintained for the reasons of record and the reasons set forth below.
11.	With respect to claims 2, 4, and 5, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the higher eukaryotic cell of claim 1, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is operably linked to an ER or Golgi localization signal; the higher eukaryotic cell of claim 4, wherein the eukaryotic cell further comprises an exogenous nucleic acid sequence encoding an alpha-2,3-sialyltransferase, wherein the alpha-2,3-sialyltransferase is operably linked to an ER or Golgi localization signal and/or an alpha-2,6-sialyltransferase, wherein the alpha-2,6-sialyltransferase is operably linked to an ER or Golgi localization signal; and the higher eukaryotic cell of claim 1, wherein the eukaryotic cell is deficient in UDP-Glc-4-epimerase activity.

	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous glycans without having an altered binding affinity for their respective antigen.  Callewaert2 teach higher eukaryotic cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity that are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Callewaert et al., Ryll and Callewaert2 because Callewaert2 acknowledges that higher eukaryotic cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity are beneficial for providing homogenous glycosylation on a population of prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
12.	The rejection of claims 2 and 4-6 under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of Hamilton (US Patent Application Publication 2006/0286637 A1; cited on PTO-892 mailed 08/17/2021) is maintained for the reasons of record and the reasons set forth below.
13.	With respect to claims 2, 4, and 5, Callewaert et al. teach a higher eukaryotic cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the higher eukaryotic cell of claim 1, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is operably linked to an ER or Golgi localization signal; the higher eukaryotic cell of claim 4, wherein the eukaryotic cell further comprises an exogenous nucleic acid sequence encoding an 
	Hamilton teach eukaryotic host cells such as insect cells (higher eukaryotes per applicant’s disclosure) that are deficient in CMP-sialic acid biosynthetic pathways for the production of sialylated glycoproteins [see Abstract; paragraph 0040] that are transformed with exogenous nucleic acids encoding a beta-1,4-galactosyltransferase, alpha-2,3- and alpha 2,6-sialyltransferase and UDP-Glc-4-epimerase for producing sialylated glycoproteins that mimic the processing of glycoproteins in mammals with substantially homogeneous glycoprotein populations [see paragraphs 0028, 0204-0207; 0360, 0423].  The host insect cell of Hamilton is interpreted as reading on claim 5 given that a cell deficient in CMP-sialic acid biosynthetic pathway would inherently be deficient in UDP-Glc-4-epimerase as the enzyme is a component of said pathway.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous glycans without having an altered binding affinity prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections 
14.	Beginning on p. 4 of applicant’s remarks and declaration, applicants in summary contend that the limitation “wherein the Fc containing molecules produced by the cell have at least a 30% increase in sialyl-LacNAc N-glycans” is not taught or suggested by the prior art and that the property is an unexpected result that would not have been expected based on the teachings of Ryll that only teach a 10% increase in sialic acid residues.
This argument is found to be not persuasive in view of the modified rejection set forth above.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Even assuming arguendo, that the at least 30% increase in sialyl-LacNAc is an unexpected result, this argument is found to be not persuasive because the argument of unexpected results must be commensurate in scope with the claimed invention.  MPEP 716.02(d) states “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.  In the instant case, the alleged unexpected result only occurred in HEK-293 cells [see Table 2] of the disclosure, whereas the claims are generic to any higher eukaryotic cell.  To this end, there is no evidence of record that one of ordinary skill in the art would expect this property to occur over the entire genus of higher eukaryotic cells as encompassed by the claims.  Indeed, applicant’s own declaration suggests that it is difficult to generate higher eukaryotic cells that increase sialylation efficiency of Fc N-linked glycans [see Item 4 of the Declaration filed on 02/16/2022].  Accordingly, the examiner is of the position that the alleged unexpected result is not commensurate in scope with the claims.
After Final Consideration Program 2.0
15.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden 
Conclusion
16.	Status of the claims:
	Claims 1-6 and 10 are pending.
	Claim 10 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-6 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656